 

Exhibit 10.4

 

CytomX Therapeutics, Inc.

2015 Equity Incentive Plan


Option Award Notice

[Name of Optionee]


You have been awarded an option to purchase shares of Common Stock of CytomX
Therapeutics, Inc., a Delaware corporation (the “Company”), pursuant to the
terms and conditions of the CytomX Therapeutics, Inc. 2015 Equity Incentive Plan
(the “Plan”) and the Stock Option Agreement (together with this Award Notice,
the “Agreement”).  Copies of the Plan and the Stock Option Agreement are
attached hereto.  Capitalized terms not defined herein shall have the meanings
specified in the Plan or the Agreement.

Option:

You have been awarded a [Incentive Stock Option / Nonqualified Stock Option] to
purchase from the Company [insert number] shares of its Common Stock, par value
$0.00001 per share (the “Common Stock”), subject to adjustment as provided in
Section 4.2 of the Agreement.

Option Date:

[____________________, _____]

Exercise Price:

$[______________] per share, subject to adjustment as provided in Section 4.2 of
the Agreement.

Vesting Schedule:

Except as otherwise provided in the Plan, the Agreement or any other agreement
between the Company or any of its Subsidiaries and Optionee, the Option shall
vest [___________________], if, and only if, Optionee is, and has been,
continuously (except for any absence for vacation, leave, etc. in accordance
with the Company's or its Subsidiaries' policies): (i) employed by the Company
or any of its Subsidiaries, (ii) serving as a Non-Employee Director or (iii)
providing services to the Company or any of its Subsidiaries as an advisor or
consultant, in each case, from the date of this Agreement through and including
such date.

Expiration Date:

Except to the extent earlier terminated pursuant to Section 2.2 of the Agreement
or earlier exercised pursuant to Section 2.3 of the Agreement, the Option shall
terminate at 5:00 p.m., U.S. Pacific time, on [_______________].

 

 

 

 

CYTOMX THERAPEUTICS, INC.

 

 

By:

______________________________

Name:

Title:



--------------------------------------------------------------------------------

 


Acknowledgment, Acceptance and Agreement:

By signing below and returning this Award Notice to CytomX Therapeutics, Inc. at
the address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept the Option granted to me and agree to be bound by the terms and
conditions of this Award Notice, the Agreement and the Plan.

 

______________________________

Optionee



 

______________________________

Date

 

CytomX Therapeutics, Inc.

Attention:  [_________________]

343 Oyster Point Blvd.

Suite 100

South San Francisco, CA 94080

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

CytomX Therapeutics, Inc.
2015 Equity Incentive Plan

Stock Option Agreement

CytomX Therapeutics, Inc., a Delaware corporation (the “Company”), hereby grants
to the individual (“Optionee”) named in the award notice attached hereto (the
“Award Notice”) as of the date set forth in the Award Notice (the “Option
Date”), pursuant to the provisions of the CytomX Therapeutics, Inc. 2015 Equity
Incentive Plan (the “Plan”), an option to purchase from the Company the number
of shares of the Company’s Common Stock, par value $0.00001 per share (“Common
Stock”), set forth in the Award Notice at the price per share set forth in the
Award Notice (the “Exercise Price”) (the “Option”), upon and subject to the
terms and conditions set forth below, in the Award Notice and in the
Plan.  Capitalized terms not defined herein shall have the meanings specified in
the Plan.

1.Option Subject to Acceptance of Agreement.  The Option shall be null and void
unless Optionee shall accept this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company (or electronically accepting this Agreement within the
Optionee’s stock plan account with the Company’s stock plan administrator
according to the procedures then in effect).  

2.Time and Manner of Exercise of Option.

2.1.Maximum Term of Option.  In no event may the Option be exercised, in whole
or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

2.2.Vesting and Exercise of Option.  The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”).  The Option shall be vested and exercisable
following a termination of Optionee’s employment according to the following
terms and conditions:  

(a)Termination of Employment due to Death or Disability.  If Optionee’s
employment with the Company terminates by reason of Optionee’s death or
Disability, the Option, to the extent vested on the effective date of such
termination of employment, may thereafter be exercised by Optionee or Optionee’s
executor, administrator, legal representative, guardian or similar person until
and including the earlier to occur of (i) the date which is one year after the
date of termination of employment and (ii) the Expiration Date.   Except to the
extent the Option is vested and exercisable as of the date of Optionee’s death
or termination due to Disability, the Option shall terminate as of the date of
Optionee’s termination of employment.

(b)Termination by the Company Other than for Cause, Death or Disability or by
Optionee.  If Optionee’s employment with the Company is terminated (i) by the
Company for any reason other than for Cause, death or Disability or (ii) by the
Optionee by reason of the Optionee’s resignation from employment for any reason,
the Option, to the extent vested on the effective date of such termination of
employment, may thereafter be exercised by Optionee until and including the
earlier to occur of (i) the date which is ninety (90) days after the date of
such termination of employment and (ii) the Expiration Date.

(c)Termination by Company for Cause.  If Optionee’s employment with the Company
terminates by reason of the Company’s termination of Optionee’s employment for
Cause, then the Option, whether or not vested, shall terminate immediately upon
such termination of employment.

(d)Definitions.  

(i)Cause.  For purposes of this Option, “Cause” shall have the meaning set forth
in the employment agreement, if any, between the Optionee and the Company or any
of its Subsidiaries, provided that if Optionee is not a party to an employment
agreement that contains such definition, then

1

 

--------------------------------------------------------------------------------

 

“Cause” shall mean a termination of employment or service based upon a finding
by the Company or any of its Subsidiaries, acting in good faith and based on its
reasonable belief at the time, that the Optionee:  (1) has been negligent in the
discharge of his or her duties to the Company or any Subsidiary, has refused to
perform stated or assigned duties or is incompetent in or (other than by reason
of a Disability or analogous condition) incapable of performing those duties;
(2) has been dishonest or committed or engaged in an act of theft, embezzlement
or fraud, a breach of confidentiality, an unauthorized disclosure or use of
inside information, customer lists, trade secrets or other confidential
information; (3)  has breached a fiduciary duty, or willfully and materially
violated any other duty, law, rule, regulation or policy of the Company or any
of its Subsidiaries; or has been convicted of, or pled guilty or nolo contendere
to, a felony or misdemeanor (other than minor traffic violations or similar
offenses); (4) has materially breached any of the provisions of any agreement
with the Company or any of its Subsidiaries; (5) has engaged in unfair
competition with, or otherwise acted intentionally in a manner injurious to the
reputation, business or assets of, the Company or any of its Subsidiaries; or
(6)  has improperly induced a vendor or customer to break or terminate any
contract with the Company or any of its Subsidiaries or induced a principal for
whom the Company or any Subsidiary acts as agent to terminate such agency
relationship.   A termination for Cause shall be deemed to occur (subject to
reinstatement upon a contrary final determination by the Committee) on the date
on which the Company or any Subsidiary first delivers written notice to the
Optionee of a finding of termination for Cause. 

 

(ii)Disability.  For purpose of this Option, “Disability” shall have the meaning
set forth in the employment agreement, if any, between the Optionee and the
Company or any of its Subsidiaries, provided that if Optionee is not a party to
an employment agreement that contains such definition, then “Disability” shall
mean Optionee’s inability, due to illness, accident, injury, physical or mental
incapacity or other disability, to carry out effectively Optionee’s duties and
obligations to the Company or any of its Subsidiaries or, if applicable based on
Optionee’s position, to participate effectively and actively in the management
of the Company or any of its Subsidiaries for a period of at least 90
consecutive days or for shorter periods aggregating at least 120 days (whether
or not consecutive) during any twelve month period, as determined in the
reasonable judgment of the Board. A Disability shall be deemed to have occurred
on the date that either Optionee or Optionee’s personal representative or legal
guardian, on the one hand, or the Company, on the other hand, provides notice to
the other party of the satisfaction of each of the requirements to constitute a
Disability set forth above or on such other date as the parties shall mutually
agree.

2.3.Method of Exercise.  Subject to the limitations set forth in this Agreement,
the Option, to the extent vested, may be exercised by Optionee (a) by delivering
to the Company an exercise notice in the form prescribed by the Company
specifying the number of whole shares of Common Stock to be purchased and by
accompanying such notice with payment therefor in full (or by arranging for such
payment to the Company’s satisfaction) either (i) in cash, (ii) by delivery to
the Company (either actual delivery or by attestation procedures established by
the Company) of shares of Common Stock having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable pursuant to the Option by reason of such exercise, (iii) by authorizing
the Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the amount necessary to satisfy such obligation, (iv) except
as may be prohibited by applicable law, in cash by a broker-dealer acceptable to
the Company to whom Optionee has submitted an irrevocable notice of exercise or
(v) by a combination of (i), (ii) and (iii), and (b) by executing such documents
as the Company may reasonably request.  Any fraction of a share of Common Stock
which would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by Optionee.  No certificate
representing a share of Common Stock shall be issued or delivered until the full
purchase price therefor and any withholding taxes thereon, as described in
Section 4.1, have been paid.

2.4.Termination of Option.  In no event may the Option be exercised after it
terminates as set forth in this Section 2.4.  The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date.  Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.

2

 

--------------------------------------------------------------------------------

 

3.Transfer Restrictions and Investment Representations. 

3.1.Nontransferability of Option.  The Option may not be transferred by Optionee
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the
Company.  Except to the extent permitted by the foregoing sentence, (i) during
Optionee’s lifetime the Option is exercisable only by Optionee or Optionee’s
legal representative, guardian or similar person and (ii) the Option may not be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process.  Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Option, the Option and all rights hereunder shall immediately become null and
void.

3.2.Investment Representation.  Optionee hereby represents and covenants that
(a) any shares of Common Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such purchase has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of any purchase of any
shares hereunder or (y) is true and correct as of the date of any sale of any
such shares, as applicable.  As a further condition precedent to any exercise of
the Option, Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.

4.Additional Terms and Conditions.    

4.1.Withholding Taxes.  (a)As a condition precedent to the issuance of Common
Stock following the exercise of the Option, Optionee shall, upon request by the
Company, pay to the Company in addition to the purchase price of the shares,
such amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to such exercise of
the Option.  If Optionee shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to
Optionee.

(b)Optionee may elect to satisfy his or her obligation to advance the Required
Tax Payments by any of the following means:  (i) a cash payment to the Company;
(ii) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of
Common Stock having an aggregate Fair Market Value, determined as of the date on
which such withholding obligation arises (the “Tax Date”), equal to the Required
Tax Payments; (iii) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered to Optionee upon exercise of the Option
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments; (iv) except as may be prohibited by applicable law, a
cash payment by a broker-dealer acceptable to the Company to whom Optionee has
submitted an irrevocable notice of exercise or (v) any combination of (i), (ii)
and (iii).  Shares of Common Stock to be delivered or withheld may not have a
Fair Market Value in excess of the minimum amount of the Required Tax
Payments.  Any fraction of a share of Common Stock which would be required to
satisfy any such obligation shall be disregarded and the remaining amount due
shall be paid in cash by Optionee.  No share of Common Stock or certificate
representing a share of Common Stock shall be issued or delivered until the
Required Tax Payments have been satisfied in full.

4.2.Adjustment.  In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
number and class of securities subject to the Option and the Exercise Price
shall be equitably adjusted by the Committee, such adjustment to be made in

3

 

--------------------------------------------------------------------------------

 

accordance with Section 409A of the Code.  In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) to prevent dilution or enlargement of rights of participants.  The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.   

4.3.Compliance with Applicable Law.  The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company.  The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

4.4.Issuance or Delivery of Shares.  Upon the exercise of the Option, in whole
or in part, the Company shall issue or deliver, subject to the conditions of
this Agreement, the number of shares of Common Stock purchased against full
payment therefor.  Such issuance shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the
Company.  The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such issuance, except as otherwise provided in
Section 4.1.

4.5.Option Confers No Rights as Stockholder.  Optionee shall not be entitled to
any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares.  Optionee shall not be considered
a stockholder of the Company with respect to any such shares not so purchased
and issued.

4.6.Option Confers No Rights to Continued Employment.  In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.

4.7.Decisions of Board or Committee.  The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Option or
its exercise.  Any interpretation, determination or other action made or taken
by the Board or the Committee regarding the Plan or this Agreement shall be
final, binding and conclusive.

4.8.Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of Optionee, acquire any rights hereunder in accordance
with this Agreement or the Plan.

4.9.Notices.  All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to CytomX Therapeutics, Inc., Attn:
Chief Financial Officer, 343 Oyster Point Blvd., Suite 100, South San Francisco,
CA 94080, and if to Optionee, to the last known mailing address of Optionee
contained in the records of the Company.  All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service.  The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.

4

 

--------------------------------------------------------------------------------

 

4.10.Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws. 

4.11.Agreement Subject to the Plan.  This Agreement is subject to the provisions
of the Plan, including Section 5.8 of the Plan with respect to a Change in
Control, and shall be interpreted in accordance therewith.  In the event that
the provisions of this Agreement and the Plan conflict, the Plan shall
control.  The Optionee hereby acknowledges receipt of a copy of the Plan.

4.12.Entire Agreement.  This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and the Optionee.  

4.13.Partial Invalidity.  The invalidity or unenforceability of any particular
provision of this Agreement shall not effect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

4.14.Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Optionee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

4.15.Counterparts.  The Award Notice may be executed in two counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.

5

 